Citation Nr: 1139955	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  05-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a non-posttraumatic stress disorder psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esquire


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1967 to February 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board first denied the claims on appeal in a September 2007 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Court Remand (Joint Motion), in August 2008, the Court remanded the Board's decision for development in compliance with the Joint Motion.  That Joint Motion found error in the Board's determination that there was no posttraumatic stress disorder (PTSD) diagnosis, failure to address the competency and credibility of the Veteran's lay statements, failure to discuss whether a new examination was needed, and failure to make a determination for whether it found a 1985 medical opinion probative and thus material.  A letter was sent to the Veteran and his representative on August 20, 2008 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In response, the Veteran's representative submitted a letter from a private psychologist, Dr. S.  The Veteran's representative also submitted argument.  

The Board again denied the claims on appeal in a March 2009 decision.  The Veteran appealed this decision to the Court.  Based on a Joint Motion, in January 2010, the Court remanded the Board's decision for development in compliance with the Joint Motion.  The Joint Motion determined that VA had not fulfilled its duty to assist by failing to obtain VA medical records, failing to make the appropriate attempts to corroborate the Veteran's stressors, providing an inadequate discussion regarding the Veteran's combat status, and making a credibility determination regarding a psychiatric opinion in a determination of whether new and material evidence existed to reopen a claim.  A letter was sent to the Veteran and his representative on February 25, 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  The Veteran submitted additional evidence, including his own lay statement, his wife's statement, and an additional statement from the Dr. S, with a waiver of RO consideration.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied by an unappealed October 1982 rating decision.

2.  Evidence associated with the claims file since the unappealed October 1982 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a psychiatric disorder.

3.  The evidence of record demonstrates that depression and anxiety are related to active service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  A psychiatric disorder, to include depression and anxiety, was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to this appeal, because the service connection claim is reopened and granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Preliminarily, the Board notes that the issues have been recharacterized as noted above.  Prior Board decisions treated the Veteran's request to reopen as only including non-PTSD psychiatric disorders, and the service connection claim to include only PTSD.  But because the Board reopens the non-PTSD psychiatric disorder claim herein, the service connection claim thus encompasses all psychiatric disorders.  A claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his specific mental condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  Here, VA and private medical records contain diagnoses of dysthmic disorder, PTSD, anxiety disorder, and depressive disorder.  Accordingly, the Board finds that the issues are more properly characterized as noted above. 

Claim to reopen

In a May 1970 decision, the RO denied service connection for psychosis because there was no evidence of a psychosis during service or at discharge.  The Veteran did not appeal that decision and it is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  In a September 1982 decision, the RO found there was no new and material evidence to reopen the claim for service connection for a nervous disorder because the hospital summary only showed diagnoses of dysthmic disorder with drug abuse.  In an October 1982 decision, the RO found there was not new and material evidence to reopen the claim of service connection for a nervous disorder because the submitted statement was not material to the claim.  The Veteran did not perfect an appeal of that decision.  The October 1982 decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  Although an April 1985 decision also determined there was not new and material evidence to reopen the claim, there is no notice letter in the claims file; accordingly, the October 1982 rating decision is considered the last final decision.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Because the October 1982 decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence of record at the time of the October 1982 decision includes the following:  1) the Veteran's service treatment records (STRs) and service personnel records (SPRs) which were negative for any psychiatric disorder; 2) a January 1971 letter from a private physician that diagnosed psychosis; 3) VA medical records dated in 1971 and 1972 that dealt with unrelated conditions; 4) VA records dated in 1982 for a hospital admission for drug abuse and depression; and 5) lay statements from the Veteran that he had a nervous condition due to service.  

Evidence submitted after the October 1982 decision includes 1) VA and Veterans Center medical records dated from 1972 to 2010 that provide diagnoses of dysthmic disorder, depression, anxiety, and psychosis and indicate treatment thereof; 2) lay statements from the Veteran regarding his experiences during service and his continuous psychiatric symptoms thereafter; and 3) a December 2009 private psychological evaluation that diagnosed PTSD, anxiety, and depression, each related to the Veteran's combat experiences.

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - the presence of continuous psychiatric symptoms since service discharge and evidence of a causal relationship between the present psychiatric conditions and the Veteran's active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as it provides evidence of a nexus, which was not of record at the time of the October 1982 decision.  See 38 C.F.R. § 3.156(a).  New evidence is presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

Service connection claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2011).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2011). There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f) (2011); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) ), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  

The Veteran's STRs are negative for any psychiatric complaints, treatment, or diagnoses.  The Veteran's SPRs indicate that he served in Vietnam from May 1969 to February 1970.  He served with an artillery unit and his military occupational specialties (MOS) include assembler and cannoneer.  A court martial record from September 1969 indicated the Veteran was in possession of marijuana.

The Veteran has alleged the following stressors:  1) coming under fire while stationed at Red Beach, Vietnam; 2) a bomb dropping on the Mekong Delta; 3) fear of death while conducting guard duty; 4) coming under fire at Ben Hoa while on guard duty; 5) his unit coming under attack; 6) a Vietnam woman exploding a bomb strapped to her body which killed fellow service members; 7) participation in the Tet Offensive; 8) witnessing killing and death; and 9) and a mortar attack on his unit.  The Veteran has alleged that he participated in combat the entire time he was stationed in Vietnam.  He has alleged that he served in Chu Lai, Cam Ranh Bay, Bien Hoa, and Red Beach. 

In a January 1971 submission, a private physician stated that the Veteran had been experiencing nerves since his service discharge.  In a September 1974 VA medical record, the Veteran asserted that he began using drugs during service.  In a July 1982 VA medical record, the examiner noted that the Veteran had been admitted to the hospital in 1974 for drug abuse.  On the current admission, the examiner noted that the Veteran presented with drug abuse and depression.  The Veteran reported becoming increasingly depressed due to thoughts of Vietnam.  In another July 1982 VA record, the Veteran reported that his alcohol and drug abuse began during his service in Vietnam.  He was diagnosed with dysthmic disorder.  At the June 2003 RO hearing, the Veteran stated that he has had psychiatric symptoms since service discharge.   

A December 2009 private psychological evaluation was conducted by Dr. S, a practicing licensed psychologist of over 25 years with experience working with clients with PTSD and other psychological disorders due to traumatic events.  Dr. S provided medical opinions based on a review of various records from the Veteran's claims file, including VA records dated in 1970, 1972, 1982, and 1985, and recent VA and Veterans Center treatment records.  Dr. S then conducted a thorough psychological evaluation and interviewed the Veteran's current wife and his aunt.  Dr. S found that the Veteran met the DSM-IV criteria for chronic PTSD based on his combat experiences.  Additionally, Dr. S provided diagnoses of major depression and anxiety, which were also related to the Veteran's experiences during service.  Dr. S noted that these determinations were made to a reasonable degree of psychological certainty.  

The Board finds that the evidence of record supports a finding of service connection for a psychiatric disorder, to include PTSD.  First, there are current diagnoses of psychiatric disorders, to include depression and anxiety.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, the Veteran has provided competent and credible testimony of psychiatric symptoms and drug abuse during service due to various war-related experiences.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, his testimony regarding his experiences during Vietnam service is consistent with his MOS as a cannoneer with an artillery unit.  See 38 U.S.C.A. § 1154(a) (West 2002) (noting that "due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record . . . and all pertinent medical and lay evidence").

The Veteran has also provided competent and credible testimony of psychiatric symptoms since service discharge.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Caluza, 7 Vet. App. at 511; Layno, 6 Vet. App. at 469-70.  These lay statements are supported by medical evidence which indicates reporting of nerves as early as 1971 and treatment for psychiatric symptoms in the 1970s and 1980s. 

Additionally, the December 2009 private medical opinion determined that the Veteran's psychiatric disorders, including anxiety and depression, were related to his experiences during service.  The Board assigns significant probative weight to this opinion as it was conducted upon a review of the relevant information of the claims file and was based on a thorough psychological evaluation of the Veteran.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999) (stating that the Board must analyze the credibility and probative value of the evidence of record, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  Thus, the Board finds that the evidence of record indicates that the Veteran's anxiety and depression are due to his experiences during service.  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for a psychiatric disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a psychiatric disorder is reopened.

Service connection for a psychiatric disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


